Citation Nr: 1818424	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-25 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a stomach disability.


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This claim was remanded by the Board in August 2016 for further development.  

The Veteran died in April 2016 and, as such, the Board dismissed his appeal in June 2016.  Thereafter, the Agency of Original Jurisdiction (AOJ) recognized the appellant, who is the Veteran's surviving spouse, as a substitute claimant in July 2016.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).  Therefore, she has been substituted as the appellant for purposes of processing the claim to completion.


FINDING OF FACT

The Veteran's stomach disability was not etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for stomach disability are not met.  38 U.S.C. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).
VA's duty to notify regarding the stomach disability has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also met its duty to assist.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran and/or the appellant.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examinations and opinions described the stomach disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).
Neither the Appellant nor the Veteran identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.
Accordingly, the Board will address the merits of the claims.


Merits

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

The Veteran was diagnosed with gastritis, duodenitis, a hiatal hernia, and diverticular disease.  The first Shedden element has been satisfied. 

While the Veteran was in service, in April 1967, he went to a clinic where it was reported that he was "full of gas."  He was treated with an enema.  The second Shedden element has therefore also been met. 

The critical element in this case is the third Shedden element regarding a nexus between the Veteran's stomach disabilities and his time in service. 

The Veteran has provided statements from his private physicians, Dr. L and Dr. P, who both stated that the Veteran had been having abdominal pain issues since he was in service from 1966 to 1968.  See Medical Treatment Record April 2012 and Medical Treatment Record September 2012.  However, the Veteran did not begin to see these two physicians until 1994 for Dr. L and 2003 for Dr. P.  

Dr. L diagnosed the Veteran with a hiatal hernia, duodenitis, proximal gastritis, and distal gastritis after an ECG in November 2002.  See Medical Treatment Record October 2003.  Dr. L asserted that the Veteran's problem first started while he was in service, in 1967, where he was treated with enemas but no diagnostic tests were done.  See Medical Treatment Record September 2012.  

In April 2012, the Veteran's private physician, Dr. P, stated that the Veteran had had abdominal pain since his time in the military from 1966 to 1968.  See Medical Treatment Record April 2012.  

In April 2012, the Veteran was examined by VA for his stomach condition.  See April 2012 Stomach and Duodenal Conditions DBQ.  The VA examiner opined that the Veteran's stomach condition was less likely than not incurred in or caused by the claimed in-service injury.  Id.  The examiner relied on the Veteran's service treatment records showing that the Veteran did not indicate nor was it recorded that the Veteran had abdominal or gastric complaints while in-service, except for a visit to the clinic in 1967 where it was noted he was "full of gas."  Id.  Further, he noted that the Veteran's endoscopies done in 2002 and 2010 were 30 years after the Veteran was discharged and were not related to the Veteran's one-time visit to the clinic in 1967.  Id.

The Veteran underwent an additional VA examination in April 2014.  The VA examiner noted that there was a huge gap in treatment from when the Veteran left service in 1968 to when the Veteran underwent an ECG and was diagnosed with multiple stomach disorders in 2002.  See April 2014 Stomach Conditions VA Examination.  Moreover, the lack of medical evidence in the Veteran's service treatment records did not support an assertion that a "permanent residual or chronic disabling condition" was first incurred in service.  Therefore, the VA examiner concluded that the Veteran's stomach condition was less likely than not incurred or caused by in-service injury, event or illness.  Id.

The appeal was remanded by the Board for a medical opinion in August 2016.  The September 2016 VA examiner opined, like the previous two VA examiners, that the Veteran's diagnoses of gastritis, duodenitis, hiatal hernia, and diverticular disease were not the same condition that the Veteran was seen for in service in April 1967.  Thus, the examiner concluded that the Veteran's conditions were all post-service conditions and there wasn't any medical evidence of onset during or immediately following active military service.  

The physician who offered the September 2016 VA medical opinion found it significant that the Veteran's separation examination was negative for complaint or diagnosis of stomach or other gastrointestinal disability and that on separation the Veteran himself specifically denied having stomach problems or indigestion and reported that he was in "excellent" health.  The September 2016 VA examiner also pointed out that Dr. P's statement did not account for this important evidence.

The Board finds the opinions of the VA examiners more probative than those of Drs. L and P.  The statements of Dr. L and Dr. P are conclusory and lack supporting rationale for the opinions expressed.  Drs. L and P seemed to have based their opinions on the Veteran's reported history of having stomach problems ever since service.  However, as mentioned in the VA opinions, the Veteran's in-service history of abdominal issues is very limited.  He went to the clinic while in-service once because he was "full of gas" and was treated with an enema.  His induction and exit examinations do not have any indication that he was suffering with chronic stomach or gastrointestinal issues while in service.  To the contrary, the Veteran himself specifically denied that he had stomach or intestinal trouble on service separation and reported that he was in "excellent" health.  Given this evidence, the Veteran's statements and those of his family members that assert the Veteran had continuous stomach problems from service to his death are lacking in credibility.  Moreover, the passage of time between when the Veteran left service in 1968 to the time the Veteran had an ECD revealing his stomach disability support the opinion that the Veteran's stomach conditions were less likely than not etiologically related to his single in-service visit to the clinic. 

In short, the third Shedden element has not been satisfied and service connection for a stomach disability is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's stomach disability claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a stomach disability is denied. 




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


